Title: Luigi Pio to the American Commissioners: Résumé, 26 September 1784
From: Pio, Luigi
To: American Commissioners


				⟨Paris, September 26, 1784, in French: I received the letter you had the honor to write me on the 22nd of this month, concerning a treaty of amity and commerce that the United States of America wishes to make with the king, my master, for the good of our respective subjects. I will forward it to His Sicilian Majesty and as soon as I receive a response, I will communicate it to you.⟩
			